    Case 1:08-cr-00424-LO Document 85 Filed 10/01/19 Page 1 of 1 PageID# 251
AO 470(8/85) Order ofTeinporary Detention




                           UNITED STATES DISTRICT                                                                     „ .
                                                                                                                   1 J.—.C-
                                           EASTERN DISTRICT OF VIRGINIA                                      I      OCl " >
                                                                                                         1




                                                                                                         1
UNITED STATES OF AMERICA



                      V.                                                       ORDER OF TEMPORARY DETENTION
                                                                               PENDING HEARING PURSUANT TO
                                                                               BAIL REFORM ACT


                       bcJ^c\\/\cA

                                                                               CASE NO.              ^                         ^           ^          1




           Upon motion of the United States Government, It is hereby ORDERED that

a detention hearing is set for                                I                                 at                                   before
the Honorable John P. Anderson, United States Magistrate Judge in Courtroom^
                                             Name of Judicial Officer


located at 401 Courthouse Square. Alexandria. Virginia. Pending this hearing, the
                                             l.ocalion of Judicial Ofilcer


defendant shall be held in custody by the United States Marshal

(                                                                                          )and produced for the hearing.
                       Other Custodial Oincial




                                                                                                                         /s/
                                                                                                                 Jolin F. Anderson

 Date:                                           \ ,2-0\C.^                                         United States Magistrate Judge

 •Ifiiol held immcdiaiely upon dcfendanl's lirst appearance, the licariim may be continued for up to three days upon motion ofthe Government,
 or up to five days upon motion ofthe defendant. 18 t fS.C. § 31'12(I)(2).
           A heanim is reciiiired whenever the conditions set fortii in 18 U.S.C § 3I-12{0 arc present. Subsection (1)sets forth the grounds that
 may be asserted only by (he attorney for the Governmeiii; suhseclion (2)slates that a hearing is maiulated upon the motion olThc attorney for tiie
 GovernmeiU or upon the judicial oftlccr's own motion if tiiere is a serious risk that the defcndanl (a) will Ike or(b) will obstruct or attempt to
 obstruct justice, or threaten, injure, or intimidate, or altempl to Ihrcalen, injure, or intimidate a prospective wiiness or juror.
